PEARSON, Chief Judge
(dissenting in part).
I respectfully dissent from the holding that the order denying suit money is within the discretion of the trial court upon the facts of this case. The husband has instituted this action against his wife, who is without funds to defend herself. There is no finding nor does the record show any basis for a conclusion that the wife is doing anything more than is necessary to defend herself. Under these circumstances I think that the law of this state as well as the justice of the cause call for a reasonable allowance for discovery prior to trial. See McAllister v. McAllister, 140 Fla. 207, 191 So. 303 (1939); Helsel v. Helsel, Fla. App.1962, 138 So.2d 99, 101; Silberman v. Katcher, Fla.App.1968, 214 So.2d 726.